Exhibit 10.4
 
Execution Version
 
 
INVESTMENT AGREEMENT


This INVESTMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 1, 2012, by and among, URANIUM RESOURCES, INC., a Delaware corporation,
having a place of business at 405 State Highway 121 Bypass, Building A,
Suite 110, Lewisville, Texas 75067 (the “Company”), NEUTRON ENERGY, INC., a
Nevada corporation having a place of business at 9000 E. Nichols Avenue, Suite
225, Englewood, Colorado 80112 (“Neutron”), and RESOURCE CAPITAL FUND V L.P., an
exempt limited partnership formed under the laws of the Cayman Islands (the
“Purchaser”).
 
W I T N E S S:
 
WHEREAS, contemporaneously herewith, the Company has entered into an Agreement
and Plan of Merger (the “Merger Agreement”) with URI Merger Corporation, a
Nevada corporation and an indirect wholly-owned subsidiary of the Company
(“Merger Corp.”), and Neutron under which Neutron would merge with Merger Corp.
and become an indirect wholly-owned subsidiary of the Company (the “Merger”);
 
WHEREAS, in connection with the Merger, the Purchaser desires to purchase and
the Company desires to sell $20,000,000 of the Company’s common stock, $0.001
par value per share (the “Common Stock”) (the “Merger Financing”), concurrent
with the closing of the Merger (the “Merger Closing”), with the proceeds of such
purchase to be used by the Company to partially repay a loan due to RMB
Australia Holdings Limited (“RMB”) by Neutron (the “RMB Loan”); and
 
WHEREAS, the Purchaser desires to purchase and the Company desires to sell up to
an additional $15,000,000 in Common Stock, for the purpose of funding the
Neutron Budget and the Company Budget, both as defined below;
 
NOW, THEREFORE, in consideration of the promises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
ARTICLE I
DEFINITIONS
 
“Acquisition Shares” shall have the meaning provided in Section 2.2.
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or through one or more intermediaries, controls or is controlled by or is under
common control with such Person. For purposes of the foregoing, “control” means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract, or otherwise. For the avoidance of
doubt, a Subsidiary of any Person shall be deemed to be an Affiliate of such
Person, and such Person shall be deemed to be an Affiliate of such Subsidiary.
 
“Agreement” shall have the meaning provided in the Preamble.
 
 
 

--------------------------------------------------------------------------------

 
 
“Alternate Share Price” means the lower of (i) the Share Price or (ii) the VWAP
for the twenty (20) Trading Days preceding the Merger Closing.
 
“Cebolleta Agreement” means the amendment of mining lease and agreement, dated
as of February 12, 2012, among the Company, Neutron and the other parties
thereto, documenting certain changes to the Cebolleta property agreements and
the payments related thereto.
 
“Closing Dates” shall mean the Tranche I Closing Date, the Tranche II Closing
Date, if applicable, and the Merger Financing Closing Date.
 
“Common Stock” shall have the meaning provided in the Recitals.
 
“Company” shall have the meaning provided in the Preamble.
 
“Company Budget” means a detailed 12-month budget for calendar year 2012 for the
Company, including pre-Merger and post-Merger operation of the Company, which
covers with specificity the exploration, development, management and operation
of the Company’s properties and the detailed budget relating to such activities,
prepared by the Company and approved by the Board of Directors of the Company
and Purchaser.
 
“Company Stockholder Approval” means the affirmative vote in favor of the Merger
and the issuance of Acquisition Shares by the Company in connection therewith,
by the holders of a majority of the outstanding shares of Common Stock.
 
“Estimates” shall have the meaning provided in the definition of “Material
Adverse Effect.”
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
“GAAP” means United States generally accepted accounting principles.
 
“Initial Private Placement” shall have the meaning provided in Section 2.1.
 
“Material Adverse Effect” means, with respect to the Company or Neutron, any
fact, circumstance, change, event, occurrence or effect that is or would
reasonably be expected to be materially adverse to the business, condition
(financial or otherwise), properties, assets, liabilities, obligations (whether
absolute, accrued, conditional or otherwise), operations or results of
operations of such party, its Subsidiaries and its material joint ventures,
taken as a whole, other than any such fact, circumstance, change, event,
occurrence or effect relating to (i) the announcement of the execution of the
Merger Agreement or the transactions contemplated thereby, (ii) changes,
circumstances or conditions generally affecting the international or national
uranium mining industry, (iii) actions taken or omitted to be taken with the
prior written consent of the Company (in the case of actions or omissions taken
by Neutron) or Neutron (in the case of actions or omissions taken by the
Company) (iv) changes in general economic conditions in the United States, (v)
changes in generally applicable laws or regulations (other than orders,
judgments or decrees against such party, any of its Subsidiaries or any of its
material joint ventures), (vi) changes in GAAP, (vii) any change in the trading
price or volume of a party’s equity securities, either (A) related to the Merger
Agreement or the announcement thereof, or (B) primarily resulting from a fact,
circumstance, change, event, occurrence excluded from this definition of
Material Adverse Effect, (viii) any failure by a party to meet any internal or
published projections, forecasts or revenue or synergy or earnings predictions
(collectively “Estimates”) (it being understood that the foregoing shall not
prevent a party from asserting that any fact, circumstance, change, event,
occurrence or effect that may have contributed to such change in trading prices
or Estimates independently constitutes a Material Adverse Effect), or (ix) with
respect to Neutron, (1) the fact that Neutron has substantially no cash, current
assets or sources of revenue, and has significant liabilities and obligations
under the Existing Senior Loan Documents (as defined in the Neutron Funding
Agreement) and the Budget (“Current Financial Condition”); (2) the change in the
financial condition of Neutron from the date of the Most Recent Balance Sheet to
the Current Financial Condition (as such terms are defined in the Merger
Agreement); and (3) the effect of any additional liabilities incurred pursuant
to transactions contemplated by the Neutron Funding Agreement and the other
Transaction Agreements; provided, however, that such fact, circumstance, change,
event, occurrence or effect referred to in clauses (ii) or (iii) above does not:
(A) primarily relate only to (or have the effect of primarily relating only to)
such party, its Subsidiaries and its material joint ventures, taken as a whole,
or (B) have a materially disproportionate adverse effect on such party, its
Subsidiaries and its material joint ventures, taken as a whole, compared to
other companies of similar size operating in the industry in which such party,
its Subsidiaries and its material joint ventures operate.
 
 
2

--------------------------------------------------------------------------------

 
 
“Merger” shall have the meaning provided in the Recitals.
 
“Merger Agreement” shall have the meaning provided in the Recitals.
 
“Merger Closing” shall have the meaning provided in the Recitals.
 
“Merger Corp.” shall have the meaning provided in the Recitals.
 
“Merger Financing” shall have the meaning provided in the Recitals.
 
“Merger Financing Closing Conditions” shall mean the conditions to closing set
forth in Section 6.2.
 
“Merger Financing Closing” shall mean the closing of the purchase and sale of
the Acquisition Shares.
 
“Merger Financing Closing Date” shall mean the date of the Merger Financing
Closing.
 
“NASDAQ” shall mean the NASDAQ Stock Market.
 
“Neutron” shall have the meaning provided in the Preamble.
 
“Neutron Budget” means a detailed 8-month budget for Neutron for the period
beginning January 1, 2012, which covers with specificity the exploration,
development, management and operation of Neutron’s properties and the detailed
budget relating to such activities,  prepared by Neutron and approved by
Purchaser and the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
“Neutron Funding Agreement” means the Credit and Funding Agreement, dated as of
the date hereof, between the Company and Neutron.
 
“Offerings” shall mean the Initial Private Placement and the Merger Financing.
 
“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company, unlimited liability company or joint stock company), firm or
other enterprise, association, organization, entity or governmental entity.
 
“Purchaser” shall have the meaning provided in the Preamble.
 
“Registration Rights Agreement” means the registration rights agreement dated
the date hereof with respect to the Shares between the Company and Purchaser.
 
“RMB” shall have the meaning provided in the Recitals.
 
“RMB Agreement” means the Forbearance and Debt Conversion Agreement, dated as of
the date hereof, among the Company, Neutron and RMB.
 
“RMB Loan” shall have the meaning provided in the Recitals.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the U.S. Securities Act of 1933, as amended.
 
“Share Price” shall mean $0.9747 (which is equal to the VWAP for the forty (40)
Trading Days prior to February 24, 2012, up to, and including, February 24,
2012).
 
“Shares” means the Tranche I Shares, the Tranche II Shares and the Acquisition
Shares.
 
“Stockholders’ Agreement” means the stockholders’ agreement dated the date
hereof between the Company and the Purchaser.
 
“Subsidiary” shall mean, when used with reference to any Person, any Person of
which such Person (either alone or through or together with any other
Subsidiary) either owns, directly or indirectly, fifty percent (50%) or more of
the outstanding capital stock or other equity interests the holders of which are
generally entitled to vote for the election of directors or members of any other
governing body of such Person or, in the case of a Person that is a partnership,
is a general partner of such partnership, or any Person the accounts of which
such party is required to consolidate in its own financial statements under the
generally accepted accounting principles applicable to such Person.
 
“Trading Day” means a day on which the public stock exchange on which the shares
of Common Stock are principally traded is open and on which shares of Common
Stock are traded.
 
“Tranche I Closing” shall have the meaning provided in Section 2.1(a).
 
 
4

--------------------------------------------------------------------------------

 
 
“Tranche I Closing Conditions” shall mean the conditions to closing set forth in
Section 6.1 with respect to the Tranche I Closing.
 
“Tranche I Closing Date” shall mean the closing date of the Tranche I Closing.
 
“Tranche I Shares” shall have the meaning provided in Section 2.1(a).
 
“Tranche II Closing” shall have the meaning provided in Section 2.1(b).
 
“Tranche II Closing Date” shall mean the closing date of the Tranche II Closing.
 
“Tranche II Shares” shall have the meaning provided in Section 2.1(b).
 
“Transaction Agreements” shall mean this Agreement, the Stockholders’ Agreement,
the Registration Rights Agreement, the Merger Agreement and the various other
agreements related to the Merger and the transactions contemplated by the Merger
Agreement, including the RMB Agreement, the Neutron Funding Agreement, the
Transaction Cost Settlement Agreements and the Cebolleta Agreement.
 
“Transaction Cost Settlement Agreements”  means the agreements, dated as of the
date hereof, among the Company, Neutron and those parties identified therein
which obligate the Company, subject to the terms and conditions set forth
therein, to issue not more than 1,000,000 shares of Common Stock in full
satisfaction of Neutron’s obligations to such parties.
 
“VWAP” means Volume-Weighted Average Price, being the price per share of Common
Stock calculated by dividing (x) an amount equal to the total value of shares of
Common Stock traded during a particular time period, by (y) an amount equal to
the total volume of shares of Common Stock traded over that particular time
period, which shall be based on the price and volume quotes provided by the
applicable public stock exchange and published by Bloomberg, which amount shall
be calculated by the Purchaser and deemed to be accurate absent manifest error.
 
ARTICLE II
AGREEMENT TO PURCHASE AND SELL INITIAL SHARES AND ACQUISITION SHARES
 
2.1           Initial Private Placement.  The Purchaser hereby agrees to
purchase and the Company hereby agrees to sell, subject to the terms and
conditions set forth herein, up to $15,000,000 in Common Stock (the “Initial
Private Placement”), with the transaction to be made in two tranches as follows:
 
(a)           Upon satisfaction of all Tranche I Closing Conditions and within
ten (10) business days after the date of this Agreement, Purchaser shall
purchase that number of shares of Common Stock equal to: (i) $10,000,000 divided
by (ii) the Share Price (the “Tranche I Shares”).  Closing of the purchase and
sale of the Tranche I Shares (the “Tranche I Closing”) shall occur within ten
(10) business days after the execution of this Agreement or, if later,
satisfaction of all Tranche I Closing Conditions; provided, however, that the
number of Tranche I Shares shall not exceed, and shall be capped, at 19.9% of
the total number of shares of Common Stock outstanding prior to giving effect to
the issuance of the Tranche I Shares unless and until the Company Stockholder
Approval has been obtained.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Upon satisfaction of all Merger Financing Closing Conditions and
upon receipt of the written request of the Company, which request may or may not
be made at the option of the Company in its sole discretion, Purchaser shall
purchase that number of shares of Common Stock equal to (i) $5,000,000 divided
by (ii) the Alternate Share Price (the “Tranche II Shares”).  Closing of the
purchase and sale of the Tranche II Shares (the “Tranche II Closing”) shall
occur within ten (10) business days after the later of the Merger Financing
Closing Date and the receipt of the Company’s written offer to sell the Tranche
II Shares to Purchaser.
 
2.2           Merger Financing.  The Purchaser hereby agrees to purchase and the
Company hereby agrees to sell, subject to the terms and conditions set forth
herein, upon satisfaction of all Merger Financing Closing Conditions and
concurrent with the Merger Closing, that number of shares of Common Stock equal
to: (i) $20,000,000 divided by (ii) the Share Price; provided however, that in
no event shall the number of such shares of Common Stock  purchased by the
Purchaser in the Merger Financing equal less than 24,638,673 shares or more than
33,000,000 shares, regardless of the Share Price (the “Acquisition Shares”).
 
2.3           Closings.  The Tranche I Closing, the Merger Financing Closing,
and the Tranche II Closing (if any), each as contemplated under this Agreement,
will take place at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth
Street, Suite 500, Denver, Colorado 80202 in accordance with the terms and
conditions, and subject to the satisfaction or waiver (to the extent permitted
by this Agreement and applicable law) of the conditions set forth in Article VI,
or at such other place, date and time as the Purchaser and the Company shall
agree in writing.
 
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS BY PURCHASER
 
The Purchaser hereby represents and warrants to, and covenants with, the Company
that the following are true and correct as of the date of this Agreement and
will be true and correct as of the Tranche I Closing Date, the Tranche II
Closing Date, if applicable, and the Merger Financing Closing Date as though
made as of such dates, except to the extent such representations and warranties
are specifically made as of a particular date (in which case such
representations and warranties will be true and correct as of such date).
 
3.1           The Purchaser recognizes that: (i) the purchase of the Shares
involves a high degree of risk, is speculative and only investors who can afford
the loss of their entire investment should consider investing in the Company
and/or the Shares; (ii) the Purchaser may not be able to liquidate its
investment; (iii) transferability of the Shares is limited; and, (iv) in the
event of a disposition of the Shares, the Purchaser could sustain the loss of
its entire investment.
 
3.2           The Purchaser represents that the Purchaser is an “accredited
investor”, as indicated by the Purchaser’s responses to the questions contained
in Appendix A, attached hereto.
 
3.3           The Purchaser represents and warrants that the Purchaser has been
furnished by the Company during the course of this transaction with all
information regarding the Company and Neutron which the Purchaser, as well as
its investment advisor, attorney and/or accountant, has requested or desired to
know, and has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
and Neutron concerning the terms and conditions of the Offerings, and has
received any additional information which the Purchaser has requested concerning
the terms and conditions of the Offerings, the Company and Neutron.
 
 
6

--------------------------------------------------------------------------------

 
 
3.4           The Purchaser has relied solely upon the information provided by
the Company and Neutron in making its decision to invest in the Shares and has
not relied upon any other representation or other information (whether oral or
written) from any other third party.
 
3.5           The Purchaser represents that no Shares were offered or sold to it
by means of any form of general solicitation or general advertising, and in
connection therewith the Purchaser did not:  (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.
 
3.6           The Purchaser understands that the Shares have not been registered
under the Securities Act by reason of a claimed exemption under the provisions
of the Securities Act which depends, in part, upon the Purchaser’s investment
intention.  In this connection, the Purchaser hereby represents that the
Purchaser is purchasing the Shares for its own account for investment purposes
only and not with a view toward the resale or distribution to others and has no
contract, undertaking, agreement or other arrangement, in existence or
contemplated, to sell, pledge, assign or otherwise transfer the Shares to any
other person.
 
3.7           The Purchaser consents to the placement of a legend on any
certificate or other document evidencing the Shares substantially as set forth
below, that such Shares have not been registered under the Securities Act or any
state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this
Agreement.  The Purchaser is aware that the Company will make a notation in its
appropriate records with respect to the restrictions on the transferability of
the Shares.
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) OR UNDER ANY BLUE SKY” OR STATE SECURITIES
LAWS, AND THE SECURITIES MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
 
7

--------------------------------------------------------------------------------

 
 
3.8           The Purchaser agrees to supply the Company, within five (5)
business days after the Purchaser receives the request therefore from the
Company, with such additional information concerning the Purchaser as the
Company deems necessary or advisable.
 
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
 
The Company hereby represents and warrants to, and covenants with, the Purchaser
that the following are true and correct as of the date of this Agreement and
will be true and correct as of the Tranche I Closing Date, the Tranche II
Closing Date, if applicable, and the Merger Financing Closing Date as though
made as of the such dates, except to the extent such representations and
warranties are specifically made as of a particular date (in which case such
representations and warranties will be true and correct as of such date).
 
4.1           The Company agrees that the representations, warranties and
covenants made by the Company and the Merger Corp. to Neutron in the Merger
Agreement are repeated herein to and for the benefit of Purchaser as if fully
set forth herein.  The Purchaser may rely on such representations, warranties
and covenants as fully as if they were set forth herein.  Such representations,
warranties and covenants shall form an integral part of this Agreement and shall
survive the Closing Dates.
 
4.2           The Tranche I Shares to be issued at the Tranche I Closing and the
issuance thereof have been duly authorized and, when issued and delivered in
accordance with the terms of this Agreement, will have been validly issued and
will be fully paid and nonassessable.  The Tranche II Shares and the Acquisition
Shares and the issuance thereof have been duly authorized, subject to the
receipt of the Company Stockholder Approval, and, when issued and delivered in
accordance with the terms of this Agreement will have been validly issued and
will be fully paid and nonassessable.  The Shares are issued free and clear of
any lien or other encumbrance, and the issuance of the Shares will not be
subject to any preemptive or other similar right.
 
4.3           The Company has all necessary power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and, with
respect to the Tranche II Shares and the Acquisition Shares, subject to the
receipt of the Company Stockholder Approval, to consummate the transactions
contemplated hereby.  The execution, delivery and performance by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of the Company, and no other corporate proceedings
on the part of the Company are necessary to authorize this Agreement or to
consummate the transactions so contemplated, other than, with respect to the
Tranche II Shares and the Acquisition Shares, the Company Stockholder
Approval.  This Agreement has been duly and validly executed and delivered by
the Company and, assuming the due authorization, execution and delivery by the
Purchaser, constitutes a valid, legal and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally.
 
 
8

--------------------------------------------------------------------------------

 
 
4.4           The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby, do not and will not, subject to obtaining the Company Stockholder
Approval with respect to the issuance of the Tranche II Shares and the
Acquisition Shares, (i) contravene, conflict with or result in a violation or
breach of any provision of the Company’s Certificate of Incorporation and bylaws
or the organizational documents of any of the Company’s Subsidiaries, (ii)
contravene, conflict with or result in a violation or breach of any provisions
of any law applicable to the Company or any of its Subsidiaries or by which its
or any of their respective properties is bound or affected, (iii) require any
consent or other action by any Person under, constitute a default (or an event
that, with or without notice or lapse of time or both, would constitute a
default) under, or cause or permit the termination, amendment, acceleration,
triggering or cancellation or other change of any right or obligation or the
loss of any benefit to which the Company or any of its Subsidiaries is entitled
under any provision of any contract binding upon the Company or any of its
Subsidiaries, or (iv) result in the creation or imposition of any lien on any
asset of the Company or any of its Subsidiaries, other than such exceptions in
the case of clause (ii) or (iii) as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect with respect to the
Company.
 
4.5           The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby do not, and shall not, require any approval, action by or in respect of,
filing with or notification to, any governmental entity, to be made or obtained
by the Company or its Subsidiaries, except for (i) any filing with the SEC by
the Company required to be made by the Company pursuant to the Exchange Act in
connection with the Merger and the Offerings and the transactions contemplated
thereby, (ii) such other filings, authorizations, decisions or orders as may be
required by the rules and regulations of NASDAQ or any state securities or blue
sky laws, (iii) such other filings specified in the Merger Agreement, and (iv)
any other approvals or permits, which, if not obtained, would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
with respect to the Company.
 
4.6           The Company and its Subsidiaries have not incurred, nor will they
incur, directly or indirectly, any liability for brokerage or finder’s fees or
agent’s commissions or any similar charges in connection with the Merger
Agreement or this Agreement or any transaction contemplated hereby.
 
4.7           Neither the Company nor its Subsidiaries nor any agent acting on
behalf of the Company or its Subsidiaries has taken or will take any action
which might cause the Merger Agreement or this Agreement to violate applicable
laws, as in effect on the Closing Dates.  All offers and sales of capital stock,
securities and notes of the Company in the past two (2) years have been
conducted and completed by the Company in compliance with applicable laws in all
material respects.
 
4.8           There is no action, suit, proceeding, judgment, claim or
investigation pending or threatened against the Company or any of its
Subsidiaries which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company or which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay any of the
transactions contemplated by the Merger Agreement or this Agreement, and to the
knowledge of the Company there is no basis for the assertion of any of the
foregoing.  Neither the Company nor any Subsidiary is subject to any order which
would reasonably be expected to have a Material Adverse Effect on the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
4.9           The Company and its Affiliates have not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock to facilitate the sale or resale of the Shares or affect the
price at which the Shares may be issued or resold.
 
4.10           The Shares are being offered and sold pursuant to the
registration exemption provided by Section 4(2) of the Securities Act as a
transaction not involving a public offering and the requirements of any other
applicable state securities laws and the respective rules and regulations
thereunder.  The Company has not taken nor will it take any action that
conflicts with the conditions and requirements of, or that would make
unavailable with respect to the Offering, the exemption(s) from registration
available pursuant to Regulation D or Section 4(2) of the Securities Act and
knows of no reason why any such exemption would be otherwise unavailable to it.
Neither the Company, nor any of its Affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offer of the Shares pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, including, without limitation, under
any applicable listing rules and regulations which would impair the exemptions
relied upon in the Offerings or the Company’s ability to timely comply with its
obligations hereunder, nor will the Company nor any of its Affiliates take any
action or steps that would cause the offer or issuance of the Shares to be
integrated with other offerings which would impair the exemptions relied upon in
the Offerings or the Company’s ability to timely comply with its obligations
hereunder.  The Company will not conduct any offering other than the
transactions contemplated hereby that will be integrated with the offer or
issuance of the Shares, which would impair the exemptions relied upon in the
Offerings or the Company’s ability to timely comply with its obligations
hereunder.
 
4.11           The proceeds from the Initial Private Placement shall be used by
the Company solely for the purpose of funding the Neutron Budget and the Company
Budget.  The proceeds of the Merger Financing shall be used, concurrent with the
Merger Closing, to partially repay the RMB Loan.
 
4.12           The Company shall not materially amend, modify, supplement or
revise the Company Budget or otherwise deviate from the Company Budget by more
than ten percent with respect to any one line item or by more than five percent
in the aggregate, in each case at any time, without the prior consent of the
Purchaser, not to be unreasonably withheld or delayed.  The Company shall
provide to the Purchaser from time to time such data, reports and information
regarding the condition or operations, financial or otherwise, of the Company
and its properties as well as the Company’s compliance with the Company Budget
as the Purchaser may from time to time reasonably request.
 
4.13           The Company’s executive officers and directors understand the
nature of the Shares being sold hereby and recognize that the issuance of the
Shares will have a potential dilutive effect on the equity holdings of other
holders of the Company’s equity or rights to receive equity of the Company.  The
board of directors of the Company has concluded in its good faith business
judgment that the issuance of the Shares is in the best interests of the
Company.  The Company specifically acknowledges that its obligation to issue the
Tranche I Shares and the Acquisition Shares, is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company or parties entitled to receive
equity of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
4.14           There are no material disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise between the Company
and the accountants and lawyers presently employed by the Company, including but
not limited to disputes or conflicts over payment owed to such accountants and
lawyers, nor have there been any such disagreements during the two years prior
to the closing of the Offerings.
 
4.15           Neither the Company, nor to the knowledge of the Company, any
director, officer, employee, agent, representative or other person acting on
behalf of the Company, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses or
payments related to foreign, domestic or tribal political activity, (ii) made,
authorized, offered or promised any unlawful payment to foreign, domestic or
tribal government officials, employees or representatives or to any foreign,
domestic or tribal political parties or campaigns from corporate funds, (iii)
failed to disclose fully any contribution made by the Company (or made by any
person acting on its behalf of which the Company is aware) which is  in
violation of law, or (iv) violated in any respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.
 
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF NEUTRON
 
Neutron hereby represents and warrants to, and covenants with, the Purchaser
that the following are true and correct as of the date of this Agreement and
will be true and correct as of the Tranche I Closing Date, the Tranche II
Closing Date, if applicable, and the Merger Financing Closing Date as though
made as of the such dates, except to the extent such representations and
warranties are specifically made as of a particular date (in which case such
representations and warranties will be true and correct as of such date).
 
5.1           Neutron agrees that the representations, warranties and covenants
made by Neutron to the Company and the Merger Corp. in the Merger Agreement are
repeated herein to and for the benefit of Purchaser as if fully set forth
herein.  The Purchaser may rely on such representations, warranties and
covenants as fully as if they were set forth herein.  Such representations,
warranties and covenants shall form an integral part of this Investment
Agreement and shall survive the closing of the purchase and sale of the Shares.
 
5.2           There is no action, suit, proceeding, judgment, claim or
investigation pending or threatened against Neutron or any of its Subsidiaries
which could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on or which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay any of the transactions contemplated
by the Merger Agreement or this Agreement, and to the knowledge of the Company
there is no basis for the assertion of any of the foregoing.  Neither Neutron
nor any Subsidiary is subject to any judgment, injunction, or order which could
reasonably be expected to have a Material Adverse Effect on Neutron.
 
 
11

--------------------------------------------------------------------------------

 
 
5.3           Neutron and its Subsidiaries have not incurred, nor will they
incur, directly or indirectly, any liability for brokerage or finders fees or
agent’s commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby, other than fees and expenses payable to
Roth Capital Partners, LLC in connection with the Merger.
 
5.4           Neutron shall not materially amend, modify, supplement or revise
the Neutron Budget or otherwise deviate from the Neutron Budget by more than
five percent at any time without the prior consent of the Purchaser, not to be
unreasonably withheld or delayed.  Neutron shall provide to the Purchaser from
time to time such data, reports and information regarding the condition or
operations, financial or otherwise, of Neutron and its properties as well as
Neutron’s compliance with the Neutron Budget as the Purchaser may from time to
time reasonably request.
 
ARTICLE VI
CONDITIONS TO CLOSING
 


 
6.1           Tranche I Closing.
 
(a)           Conditions to Obligations of Purchaser.  The obligation of the
Purchaser to effect the Tranche I Closing shall be subject to the satisfaction
at or prior to the Tranche I Closing, of each of the following conditions:
 
(i)           The representations and warranties of the Company and Neutron
contained in this Agreement shall be true and correct as of the date of this
Agreement and the Tranche I Closing Date as if made on such date, except to the
extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties shall be true
and correct as of such date);
 
(ii)           The Company shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by it prior to the Tranche I Closing;
 
(iii)           Between the date of this Agreement and the Tranche I Closing,
nothing shall have occurred that has had or would be reasonably expected to have
a Material Adverse Effect on the Company or Neutron;
 
(iv)           All Transaction Agreements shall have been duly executed and
delivered by each party thereto, shall be in form and substance satisfactory to
Purchaser, and shall remain in full force and effect; and, no default, event of
default or breach shall be outstanding or alleged under any Transaction
Agreement;
 
(v)           Purchaser shall have approved the Neutron Budget and the Company
Budget;
 
 
12

--------------------------------------------------------------------------------

 
 
(vi)           RMB shall have extended the expiry of the RMB Loan to the Merger
Closing and shall have agreed to forebear from declaring a default or event of
default or foreclosing on the RMB Loan, all on terms and conditions satisfactory
to the Purchaser;
 
(vii)           The Company shall have received all approvals and consents
necessary to consummate the Tranche I Closing, including the approval of the
Tranche I Shares for trading on NASDAQ, subject to official notice of issuance;
 
(viii)           The Company shall deliver or cause to be delivered to the
Purchaser certificates evidencing the Tranche I Shares, duly authorized, issued,
fully paid and non-assessable, registered in the name of the Purchaser or as the
Purchaser shall otherwise designate;
 
(ix)           The Company shall have provided a favorable legal opinion of
counsel to the Company, in a form satisfactory to the Purchaser, which shall
include opinions in respect of customary corporate and securities laws matters;
 
(x)           The Company shall have provided certificates of a senior officer
of each of the Company and Neutron, in form and substance satisfactory to the
Purchaser, certifying as follows:
 
(A)           that attached to such certificate is a true and complete copy of
the certificate of incorporation and bylaws, as amended, of the Company and each
of its Subsidiaries or Neutron and each of its Subsidiaries, as applicable,
including any and all certificates of designation;
 
(B)           that attached thereto are true and complete copies of the
resolutions of the board of directors of the Company or Neutron, as applicable,
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Agreements to which it is a party, instruments and
certificates required to be executed by it in connection herewith and approving
the consummation of the transactions in the manner contemplated hereby and
thereby including, with respect to the Company, the authorization and issuance
of the Shares; and
 
(C)           the names and true signatures of the officers and directors of the
Company or Neutron, as applicable, signing this Agreement and all other
Transaction Agreements to which it is a party;
 
 
(xi)           The Company shall have provided to Purchaser a certificate of the
Chief Executive Officer and the Chief Financial Officer of the Company dated as
of the Tranche I Closing Date certifying that the Company has complied in all
material respects with its covenants herein and that the Company is in
compliance with all laws and regulations (including with respect to corporate
and securities matters) except as would not reasonably be expected to have a
Material Adverse Effect on the Company;
 
(xii)           Neutron shall have provided to Purchaser a certificate of two
officers dated as of the Tranche I Closing Date certifying that Neutron has
complied with its covenants herein, that Neutron is in compliance with all laws
and regulations (including with respect to corporate and securities matters)
except as would not reasonably be expected to have a Material Adverse Effect on
Neutron; and
 
 
13

--------------------------------------------------------------------------------

 
 
(xiii)           Each of the Company, Neutron and RMB shall have performed and
complied in all material respects with all covenants and agreements required by
any Transaction Agreement to which any of them is a party to be performed or
complied with by it prior to the Tranche I Closing.
 
The foregoing conditions precedent are for the exclusive benefit of Purchaser
and may be waived, in whole or in part, by Purchaser in writing at any time, in
which event the Parties shall have no further liability. If any of the said
conditions shall not be complied with or waived by Purchaser on or before March
15, 2012, then the Purchaser may rescind and terminate its obligations to
purchase the Shares pursuant to this Agreement by written notice to the Company.
 
(b)           Conditions to Obligations of the Company.  The obligations of the
Company to effect the Tranche I Closing shall be subject to the satisfaction at
or prior to the Closing of each of the following conditions, any of which may be
waived, in writing, by the Company:
 
(i)           The representations and warranties of the Purchaser contained in
this Agreement shall be true and correct as of the date of this Agreement and as
of the date of Tranche I Closing as if made on such date, except to the extent
such representations and warranties are specifically made as of a particular
date (in which case such representations and warranties shall be true and
correct as of such date);
 
(ii)           The Purchaser shall have performed and complied in all material
respects all covenants and agreements required by this Agreement to be performed
or complied with by it prior to the Tranche I Closing; and
 
(iii)           At or prior to the Tranche I Closing Date, the Purchaser shall
deliver or cause to be delivered to the Company payment of the purchase price
for the Tranche I Shares, by wire transfer of immediately available funds to an
account designated in writing by the Company at least three (3) business days
prior to the Tranche I Closing Date; and
 
(iv)           The Tranche I Shares shall have been authorized for trading on
NASDAQ, subject to official notice of issuance.
 
The foregoing conditions precedent are for the exclusive benefit of the Company
and may be waived, in whole or in part, by the Company in writing at any time,
in which event the Parties shall have no further liability.  If any of the said
conditions shall not be complied with or waived by the Company on or before
March 15, 2012, then the Company may rescind and terminate this Agreement by
written notice to Purchaser.
 
6.2           Merger Financing Closing and Tranche II Closing.
 
 
14

--------------------------------------------------------------------------------

 
 
(a)           Conditions to Obligations of Purchaser.  The obligations of the
Purchaser to effect the Merger Financing Closing and the Tranche II Closing
shall be subject to the satisfaction at or prior to the Merger Financing Closing
and the Tranche II Closing, respectively, of each of the following conditions:
 
(i)           The representations and warranties of the Company and Neutron
contained in this Agreement shall be true and correct as of the date of this
Agreement and the Merger Financing Closing Date or the Tranche II Closing Date,
as applicable, as if made on such date, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties shall be true and correct as of
such date);
 
(ii)           The Company shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by it prior to the Merger Financing Closing or
Tranche II Closing, as applicable;
 
(iii)           Between the date of this Agreement and the Merger Financing
Closing Date or Tranche II Closing Date, as applicable, nothing shall have
occurred that has had or could be reasonably expected to have a Material Adverse
Effect on the Company or Neutron;
 
(iv)           All conditions to the closing of the Merger under the Merger
Agreement shall have been satisfied and fulfilled and the Merger shall have
closed and been consummated by the parties thereto;
 
(v)           All Transaction Agreements shall remain in full force and effect
and the Company and Neutron shall not be in default of any obligation
thereunder;
 
(vi)           All warrants to acquire common stock of Neutron held by RMB,
whether issued or not, shall have been cancelled;
 
(vii)           The Company shall have received all approvals necessary to
consummate the Merger and the Merger Financing, including the approval of the
Board of Directors of the Company, the Company Stockholder Approval and the
approval of the Acquisition Shares or the Tranche II Shares, as applicable, for
trading on NASDAQ, subject to official notice of issuance;
 
(viii)           The Company shall deliver or cause to be delivered to the
Purchaser certificates evidencing the Acquisition Shares or the Tranche II
Shares, as applicable, duly authorized, issued, fully paid and non-assessable,
registered in the name of the Purchaser or as designated by the Purchaser;
 
(ix)           The Company and Neutron shall be in compliance with the Company
Budget and the Neutron Budget, respectively.
 
 
15

--------------------------------------------------------------------------------

 
 
(x)           The Company shall have provided a favorable legal opinion of
counsel to the Company, in a form satisfactory to Purchaser, which shall include
opinions in respect of customary corporate and securities laws matters;
 
(xi)           The Company shall have provided certificates of a senior officer
of each of the Company and Neutron, in form and substance satisfactory to the
Purchaser, certifying as follows:
 
(A)           that attached to such certificate is a true and complete copy of
the certificate of incorporation and bylaws, as amended, of the Company and each
of its Subsidiaries or Neutron and each of its Subsidiaries, as applicable,
including any and all certificates of designation;
 
(B)           that attached thereto are true and complete copies of the
resolutions of the board of directors of the Company or Neutron, as applicable,
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Agreements to which it is a party, instruments and
certificates required to be executed by it in connection herewith and approving
the consummation of the transactions in the manner contemplated hereby and
thereby including, with respect to the Company, the authorization and issuance
of the Shares; and
 
(C)           the names and true signatures of the officers and directors of the
Company or Neutron, as applicable, signing Transaction Agreements to which it is
a party in connection with the Merger Financing Closing or Tranche II Closing,
as applicable;
 
(xii)           The Company shall have provided to Purchaser a certificate of
the Chief Executive Officer and the Chief Financial Officer of the Company dated
as of the Closing Date certifying that the Company has so complied in all
material respects with its covenants herein, that the Company is in compliance
with all laws and regulations (including with respect to corporate and
securities matters) except as would not reasonably be expected to have a
Material Adverse Effect on the Company, and that, with respect to the Company,
all material information regarding the Company, the Merger and related
transactions has been disclosed to Purchaser and has been publicly disclosed;
 
(xiii)           Neutron shall have provided to Purchaser a certificate of two
officers dated as of the Merger Financing Closing Date or the Tranche II Closing
Date, as applicable, certifying that Neutron has complied with its covenants
herein, that Neutron is in compliance with all laws and regulations (including
with respect to corporate and securities matters) except as would not reasonably
be expected to have a Material Adverse Effect on Neutron, and that, with respect
to Neutron all material information regarding Neutron, the Merger and related
transactions has been disclosed to Purchaser and has been publicly disclosed;
 
(xiv)           Each of the Company, Neutron and RMB shall have performed and
complied in all material respects with all covenants and agreements required by
any Transaction Agreement to which any of them is a party to be performed or
complied with by it prior to the Merger Financing Closing or Tranche II Closing,
as applicable;
 
 
16

--------------------------------------------------------------------------------

 
 
(xv)           Any consents, waivers, permits, orders and approvals of any
governmental authority and the expiry of any waiting periods, in connection
with, or required to permit, the consummation of the transaction contemplated by
the Merger Agreement and this Agreement, shall have been obtained or satisfied;
and
 
(xvi)           The RMB Loan shall be repaid and terminated in accordance with
the RMB Agreement and all liens and encumbrances on property or assets of
Neutron shall be terminated and released.
 
The foregoing conditions precedent are for the exclusive benefit of Purchaser
and may be waived, in whole or in part, by Purchaser in writing at any time, in
which event the Parties shall have no further liability. If any of the said
conditions shall not be complied with or waived by Purchaser on or before August
22, 2012, then the Purchaser may rescind and terminate its obligations to
purchase the Acquisition Shares and the Tranche II Shares pursuant to this
Agreement by written notice to the Company.
 
(b)           Conditions to the Obligation of the Company.  The obligations of
the Company to effect the Merger Financing Closing and the Tranche II Closing
shall be subject to the satisfaction at or prior to the Merger Financing Closing
and the Tranche II Closing, respectively, of each of the following conditions,
any of which may be waived, in writing, by the Company:
 
(i)           The representations and warranties of the Purchaser contained in
this Agreement shall be true and correct as of the date of this Agreement and as
of the date of Merger Financing Closing or the Tranche II Closing, as
applicable, as if made on such date, except to the extent such representations
and warranties are specifically made as of a particular date (in which case such
representations and warranties shall be true and correct as of such date);
 
(ii)           The Purchaser shall have performed and complied in all material
respects all covenants and agreements required by this Agreement to be performed
or complied with by it prior to Merger Financing Closing or the Tranche II
Closing, as applicable;
 
(iii)           All warrants to acquire common stock of Neutron held by RMB,
whether issued or not, shall have been cancelled;
 
(iv)           At or prior to the Merger Financing Closing Date or the Tranche
II Closing Date, as applicable, the Purchaser shall deliver or cause to be
delivered to the Company payment of the purchase price for the Acquisition
Shares or the Tranche II Shares, as applicable, by wire transfer of immediately
available funds to an account designated in writing by the Company;
 
(v)           Company Stockholder Approval has been obtained; and
 
 
17

--------------------------------------------------------------------------------

 
 
(vi)           The Acquisition Shares or the Tranche II Shares, as applicable,
shall have been authorized for trading on NASDAQ, subject to official notice of
issuance.
 
The foregoing conditions precedent are for the exclusive benefit of the Company
and may be waived, in whole or in part, by the Company in writing at any time,
in which event the Parties shall have no further liability.  If any of the said
conditions shall not be complied with or waived by the Company on or before
August 22, 2012, then the Company may rescind and terminate this Agreement by
written notice to Purchaser in circumstances where the failure to satisfy any
such condition is not the result, directly or indirectly, of the Company’s
breach of this Agreement.
 
ARTICLE VII
MISCELLANEOUS
 
7.1           Any notice or other communication to a party given hereunder shall
be deemed sufficient if in writing and sent by registered or certified mail,
return receipt requested, or delivered by hand against written receipt
therefore.  Notices shall be deemed to have been given or delivered on the date
of mailing, except notices of change of address, which shall be deemed to have
been given or delivered when received.  The address for such notices and
communications shall be as follows:
 
If to the Company:
Uranium Resources Inc.
405 State Highway 121 Bypass,
Building A, Suite 110
Lewisville, Texas 75067
Attn.:  President
Fax: (505) 842-8123
With a copy to:
Baker & Hostetler LLP
303 East 17th Avenue, Suite 1100
Denver, Colorado 80203-1264
Attn:           Alfred C. Chidester
Fax: 303-861-7805
   
If to Neutron:
Neutron Energy, Inc.
9000 E. Nichols Avenue
Suite 225
Englewood, Colorado 80112
Attn.: Edward M. Topham
Fax: 303-531-0519
With a copy to:
Hogan Lovells US LLP
One Tabor Center, Suite 1500
1200 Seventeenth Street
Denver, Colorado 80202
Attention: Paul Hilton
Fax: (303) 899-7333
   
If to the Purchaser:
Resource Capital Fund V L.P.
1400 Sixteenth Street, Suite 200
Denver, Colorado, 80202
Attn: Catherine J. Boggs
Fax:           720-946-1450
With a copy to:
Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500,
Denver, CO 80002
Attn:         Joel Benson
Fax:           303-893-1379

 
 
18

--------------------------------------------------------------------------------

 
 
7.2           Except as otherwise provided herein this Agreement shall not be
changed, modified or amended except by a writing signed by all of the parties
hereto, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged.
 
7.3           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.
 
7.4           NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY
ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF COLORADO WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  IN
THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE EXCLUSIVE FORUMS FOR
RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT ARE EITHER THE
COURTS OF THE STATE OF COLORADO IN AND FOR THE COUNTY OF DENVER OR THE FEDERAL
COURTS FOR SUCH STATE AND COUNTY.  THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE
JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.
 
7.5           The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
7.6           It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
 
19

--------------------------------------------------------------------------------

 
 
7.7           Each party waives the right to trial by jury with respect to any
disagreement, dispute or claim between or among the parties or their
Subsidiaries with respect to this Agreement or the transactions contemplated
hereby or thereby, and each party agrees to pursue and resolve any such
disagreement, dispute or claim in accordance with the terms and provisions set
forth in Schedule 7.7 hereto, including resolution by binding arbitration as
described in Schedule 7.7.  Interim, provisional and other judicial measures and
remedies shall be available to the parties as described in Schedule 7.7.
 
7.8           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.
 
7.9           This Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.  This Agreement may be validly executed and
delivered by facsimile, portable document format (.pdf) or other electronic
transmission, and a signature by facsimile, portable document format (.pdf) or
other electronic transmission shall be as effective and binding as delivery of a
manually executed original signature.
 
7.10           The parties hereto agree not to issue any public statement with
respect to the Purchaser’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them without the prior written
consent of the other party, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation, so long as the
other party is given an opportunity to first review and comment on such
disclosure.  If the Company or Neutron will refer to the Purchaser or any of its
Affiliates in any public disclosure document, including any press release or any
disclosure document to be filed with any governmental authority, including,
without limitation, any disclosure relating to this Agreement or the Purchaser’s
investment in the Company, the Company or Neutron, as applicable, shall first
provide the Purchaser with a copy of such disclosure three days prior to
release, and the Company or Neutron, as applicable, shall use its good faith
efforts to incorporate the comments provided by the Purchaser into such
disclosure.
 
7.11           Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.
 
7.12           The representations and warranties of the parties hereto
contained in this Agreement shall survive the Closing and the consummation of
the transactions contemplated hereby.
 
(a)           The Company agrees to indemnify and protect the Purchaser, its
directors, partners, managers, members, owners, principals, shareholders,
officers, employees, agents, consultants, attorneys and representatives and its
successors and assigns, and to defend and hold them harmless from and against,
any and all losses, liabilities, costs and expenses (including reasonable
attorneys’ fees) incurred as a result of (a) the breach by the Company of any of
its representations, warranties or covenants contained in this Agreement or (b)
any cause of action, suit or claim brought or made against the Purchaser by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement, any other Transaction Agreements
or any other certificate, instrument or document contemplated hereby or
thereby.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the losses, liabilities, costs and
expenses (including reasonable attorneys’ fees)  which is permissible under
applicable law.
 
 
20

--------------------------------------------------------------------------------

 

(b)           Neutron agrees to indemnify and protect the Purchaser, its
directors, partners, managers, members, owners, principals, shareholders,
officers, employees, agents, consultants, attorneys and representatives and its
successors and assigns, and to defend and hold them harmless from and against,
any and all losses, liabilities, costs and expenses (including reasonable
attorneys’ fees) incurred as a result of (a) the breach by Neutron of any of its
representations, warranties or covenants contained in this Agreement or (b) any
cause of action, suit or claim brought or made against the Purchaser by a third
party and arising out of or resulting from the execution, delivery, performance
or enforcement of this Agreement, any other Transaction Agreements or any other
certificate, instrument or document contemplated hereby or thereby.  To the
extent that the foregoing undertaking by Neutron may be unenforceable for any
reason, Neutron shall make the maximum contribution to the payment and
satisfaction of each of the losses, liabilities, costs and expenses (including
reasonable attorneys’ fees)  which is permissible under applicable law. 
 


 




[The rest of this page is left intentionally blank.]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
RESOURCE CAPITAL FUND V L.P.
                       
By:
 
Resources Capital Associates V L.P.,
       
General Partner
             
By:
 
RCA V GP Ltd., General Partner
                                 
By:
           
Catherine J. Boggs
       
General Counsel
 
 
 
                                     
URANIUM RESOURCES, INC.
                                 
By:
       
 
 
Donald C. Ewigleben
 
     
President and Chief Executive Officer
                                           
NEUTRON ENERGY, INC.
                                 
By:
           
Gary C. Huber
 
     
President and Chief Executive Officer
 

 
 
22

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
CONFIDENTIAL INVESTOR QUESTIONNAIRE
 
The Purchaser, who desires to invest in the Company through the purchase of the
Shares, as contemplated in the Investment Agreement of which this Appendix is a
part, must carefully and accurately complete this questionnaire. The purpose of
this questionnaire is to allow the Company to make a reasonable determination as
to whether the Purchaser is qualified under applicable securities laws to
purchase the Shares.


1.           ACCREDITED INVESTOR.   The Purchaser represents and warrants that
he, she or it is an ‘Accredited Investor” and comes within one category marked
below, and that for any category marked, Purchaser has truthfully set forth,
where applicable, the factual basis or reason the Purchaser comes within that
category.  ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY
CONFIDENTIAL except as otherwise required by law.  The undersigned agrees to
furnish any additional information which the Company deems necessary in order to
verify the an­swers set forth below.


Category A__
The undersigned is an individual (not a partnership, corporation, etc.), whose
individual net worth, or joint net worth with his or her spouse, pres­ently
exceeds $1,000,000.

 
Explanation.  In calculating net worth, (i) the person’s primary residence shall
not be included as an asset, (ii) indebtedness that is secured by the person’s
primary residence, up to the estimated fair market value of the primary
residence at the time of the sale of securities, shall not be included as a
liability (except that if the amount of such indebtedness outstanding at the
time of the sale of securities exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability); and (iii)
indebtedness that is secured by the person’s primary residence in excess of the
estimated fair market value of the primary residence shall be included as a
liability.



Category B__  
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000.00 in each of the two most recent years, or
joint income with his or her spouse in excess of $300,000.00 in each of those
years (in each case including foreign income, tax exempt income and full amount
of capital gains and losses but excluding any income of other family members and
any unrealized capital appreciation) and has a reasonable expectation of
reaching the same income level in the current year.



Category C__
The undersigned is a director or executive officer of the Company which is
issuing and selling the Shares.

 
 
23

--------------------------------------------------------------------------------

 
 
Category D__
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)

 
 _________________________________________________________ .

 
Category E__
The undersigned is a private business development company as defined in section
202(a) (22) of the Investment Advisors Act of 1940. (describe
entity)  ____________________________________________________ .



Category F__
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Shares and with total assets in excess of $5,000,000.  (describe
entity) _________________________________

 
___________________________________________________________



Category G__
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares where the purchase is directed
by a “sophisticated investor“ as defined in Regulation 506(b)(2­)(ii) under the
Act.



Category H__
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this questionnaire.  (describe entity)



Category I __
The undersigned is not within any of the categories above and is therefore not
an accredited investor.



The Purchaser agrees to notify the Company at any time on or prior to the
purchase and issuance of the Shares in the event that the representations and
warranties herein shall cease to be true, accurate and complete.
 
2           MANNER IN WHICH TITLE IS TO BE HELD (circle one)
 
 

 
(a)
Individual Ownership
   
(b)
Community Property
   
(c)
Joint Tenant with Right of
     
Survivorship (both parties must sign)
   
(d)
*Partnership
   
(e)
Tenants in Common
   
(f)
*Company
   
(g)
*Trust
   
(h)
*Other ___________________ .
 

 
 
24

--------------------------------------------------------------------------------

 
 
*If the Purchaser is an entity asterisked above, please complete the attached
Certificate of Signatory.


3           FINRA AFFILIATION


Are you affiliated or associated with an FINRA member firm (please check one):


Yes _________                                           No __________


If Yes, please describe:
_________________________________________________________


_________________________________________________________
 
 
25